      Case 2:19-cv-00723-TLN-AC Document 27 Filed 01/06/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SHAWN DAMON BARTH,                                 No. 2:19-cv-0723 TLN AC P
11                        Plaintiff,
12            v.                                         ORDER
13    Z. CRUME, et al.,
14                        Defendants.
15

16           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. On December 15, 2020, the undersigned filed findings and recommendations and

18   notified plaintiff that he could file objections within fourteen days. ECF No. 23. After being

19   granted an extension of time, ECF No. 25, plaintiff filed document styled as a request for a

20   certificate of appealability, ECF No. 26. It appears that the request is intended to state plaintiff’s

21   objections to the December 15, 2020 findings and recommendations, and it will be construed as

22   such.

23           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a certificate of

24   appealability, ECF No. 26, is construed as objections to the December 15, 2020 findings and

25   recommendations.

26   DATED: January 5, 2021

27

28
                                                         1
